Action of trespass quare clausum to recover damages because of defendant’s entering *550upon and crossing plaintiff’s land and cutting trees thereon. The defendant attempted to justify by setting up a right of way across the lot in question acquired by prescription. The 'jury returned a verdict in favor of the plaintiff for one dollar.
A. S. Littlfield, and Charles L. Macurda, for plaintiff. George A. Cowan, for defendant.
Upon defendant’s motion for a new trial, it is held;
That a patient examination of the evidence convinces the Court that the verdict was not manifestly wrong. The burden was upon the defendant to establish his claim, and we are unable to say that the jury clearly erred in finding that he had not proved all the necessary elements required by law to constitute such an adverse user. Motion overruled.